Name: Council Decision (EU) 2018/1034 of 16 July 2018 on the position to be taken, on behalf of the European Union, within the Joint Committee established under the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement), as regards draft Decision No x/xxxx of that Committee (Text with EEA relevance.)
 Type: Decision
 Subject Matter: land transport;  organisation of work and working conditions;  EU institutions and European civil service;  European construction;  transport policy;  international affairs;  organisation of transport;  technology and technical regulations
 Date Published: 2018-07-23

 23.7.2018 EN Official Journal of the European Union L 185/16 COUNCIL DECISION (EU) 2018/1034 of 16 July 2018 on the position to be taken, on behalf of the European Union, within the Joint Committee established under the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement), as regards draft Decision No x/xxxx of that Committee (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) (1) (the Agreement) was concluded by the Union by Council Decision of 3 October 2002 (2) and entered into force on 1 January 2003 (3). (2) Pursuant to point (b) of Article 24(2) of the Agreement, the Joint Committee set up under Article 23 of the Agreement (the Joint Committee) amends or adapts control documents and other models of documents established in the Annexes to the Agreement. In order to incorporate future measures taken within the Union, and in accordance with point (c) of Article 24(2) of the Agreement, the Joint Committee amends or adapts Annex 1 regarding the conditions applying to road passenger transport operators, as well as Annex 2 concerning technical standards applying to buses and coaches. In accordance with point (e) of Article 24(2) of the Agreement, the Joint Committee also amends or adapts the requirements concerning the social provisions. (3) The last update of Union legislation in the Agreement, which was introduced by Decision No 1/2011 of the Joint Committee (4), takes into account Union acts adopted until the end of 2009. (4) The Joint Committee is to adopt a Joint Committee Decision updating the Agreement to legislative and technical progress, during its meetings in 2018. (5) Council Decision (EU) 2016/1146 (5) established the European Union position on a draft Decision by the Joint Committee taking into account Union acts adopted until the end of 2015. (6) In the course of negotiations with the other Contracting Parties (6) of the Agreement, it became clear that some amendments needed to be introduced to the text approved by the Council. These concerned, in particular, the relationship between the Union rules in respect of the smart tachograph and the European Agreement concerning the Work of Crews of Vehicles engaged in International Road Transport (AETR) (the AETR Agreement) and, given the situation in some Contracting Parties to the Interbus Agreement, a transitional period regarding the amounts of compensation established in Article 7 of Regulation (EU) No 181/2011 of the European Parliament and of the Council (7). (7) It is appropriate to repeal Council Decision (EU) 2016/1146 and to establish a new position to be taken on the Union's behalf in the Joint Committee, during its meetings in 2018, as the Decision to be adopted by that committee will be binding on the Union. (8) The position of the Union within the meetings of the Joint Committee from 2018 should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union during the meetings of the Joint Committee set up under Article 23 of the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) shall be based on the draft Decision of the Joint Committee attached to this Decision. Article 2 Council Decision (EU) 2016/1146 is repealed. Article 3 This decision and the decision of the Joint Committee shall be published in the Official Journal of the European Union. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 July 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 321, 26.11.2002, p. 13. (2) Council Decision 2002/917/EC of 3 October 2002 on the conclusion of the Interbus Agreement on the international occasional carriage of passengers by coach and bus (OJ L 321, 26.11.2002, p. 11). (3) Information on the entry into force of the Interbus Agreement on the international occasional carriage of passengers by coach and bus (OJ L 321, 26.11.2002, p. 44). (4) Decision No 1/2011 of the Joint Committee established under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of 11 November 2011 adopting its rules of procedure and adapting Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators, Annex 2 to the Agreement concerning the technical standards applying to buses and coaches and the requirements concerning the social provisions referred to in Article 8 of the Agreement (OJ L 8, 12.1.2012, p. 38). (5) Council Decision (EU) 2016/1146 of 27 June 2016 on the position to be adopted, on behalf of the European Union, within the Joint Committee established under the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement), as regards draft Decision No 1/2016 of that Committee (OJ L 189, 14.7.2016, p. 48). (6) The Contracting Parties of the Interbus Agreement are the European Union, Republic of Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Republic of Moldova, Montenegro, Republic of Turkey and Ukraine. (7) Regulation (EU) No 181/2011 of the European Parliament and of the Council of 16 February 2011 concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 (OJ L 55, 28.2.2011, p. 1). DRAFT DECISION No x/xxxx (1) OF THE JOINT COMMITTEE ESTABLISHED UNDER THE AGREEMENT ON THE INTERNATIONAL OCCASIONAL CARRIAGE OF PASSENGERS BY COACH AND BUS (INTERBUS AGREEMENT) of [ADD DATE] adapting Article 8 of the Agreement and Annexes 1, 2, 3 and 5 to the Agreement, adapting the Model of Declaration to be made by Interbus Contracting Parties concerning Article 4 and Annex 1, introducing a Model of Declaration by Interbus Contracting Parties concerning Article 7 of Regulation (EU) No 181/2011, and repealing Recommendation No 1/2011 of the Joint Committee THE JOINT COMMITTEE, Having regard to the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) (2), as updated by the Decision of the Joint Committee No 1/2011 (3), and in particular Article 24 of the Agreement, Whereas: (1) Article 23 of the Interbus Agreement (the Agreement) establishes a Joint Committee in order to facilitate the management of the Agreement (the Joint Committee). (2) In accordance with point (b) of Article 24(2) of the Agreement, the Joint Committee amends or adapts the control documents and other models of documents established in the Annexes to the Agreement. In order to incorporate future measures taken within the Union, and in accordance with point (c) of Article 24(2) of the Agreement, the Joint Committee amends or adapts the Annexes concerning technical standards applying to buses and coaches, as well as Annex 1 regarding the conditions applying to road passenger transport operators. In accordance with point (e) of Article 24(2) of the Agreement, the Joint Committee also amends or adapts the requirements concerning the social provisions. To that end, the Joint Committee should act when the Agreement needs to be updated to take technical and legislative progress into account. (3) The last update of Union legislation in the Agreement, which was introduced by Decision No 1/2011 of the Joint Committee, takes into account Union acts adopted until the end of 2009. It is now appropriate to incorporate new measures that the Union has adopted since then. (4) Recommendation No 1/2011 of the Joint Committee (4) sets out a technical report used for the roadside checks of coaches and buses. It has become outdated and should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 The requirements concerning the social provisions referred to in Article 8 of the Agreement, the conditions applying to road passenger transport operators set out in Annex 1 to the Agreement, the technical standards applying to buses and coaches set out in Annex 2 to the Agreement, the Model of control document for occasional services exempted from authorisation set out in Annex 3 to the Agreement and the Model of authorisation for non-liberalised occasional services set out in Annex 5 to the Agreement are adapted in accordance with the Annex to this Decision. Also, the Model of Declaration to be made by Interbus Contracting Parties concerning Article 4 and Annex 1 is adapted in accordance with the Annex to this Decision. In addition, a Model of Declaration by Interbus Contracting Parties concerning Article 7 of Regulation (EU) No 181/2011 is added to the Agreement. Article 2 (1) The attachment to the Interbus Agreement, namely the Model of declaration to be made by Interbus Contracting Parties concerning Article 4 and Annex 1 is adapted and moved to new Annex 6 to the Interbus Agreement. (2) A new Annex is added to the Interbus Agreement, as follows: ANNEX 6 Models of Declaration to be made by Interbus Contracting Parties Conditions applying to road passenger transport operators DECLARATION BY ¦ (Name of the Contracting Party) CONCERNING ARTICLE 4 AND ANNEX 1 The four conditions established in Chapter I of Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51): (a) have been introduced in the national legislation by ¦ (reference to the Law); (b) will be introduced in the national legislation ¦ (date). Model of Declaration by Interbus Contracting Parties concerning Article 7 of Regulation (EU) No 181/2011 of the European Parliament and of the Council of 16 February 2011 concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 (OJ L 55, 28.2.2011, p. 1). (to be made within two month after the adoption of Decision No x/xxxx of the Joint Committee established under the Interbus Agreement) DECLARATION BY ¦ (Name of the Contracting Party) 1. As far as Article 7 of Regulation (EU) 181/2011 is concerned, the existing national legislation of the declarant establishes the following maximum limits for compensation for death, including reasonable funeral expenses, or personal injury as well as for loss of or damage to luggage due to accidents arising out of the use of the bus or coach, of no less than:  EUR ¦ (or equivalent in national currency) per passenger;  EUR ¦ (or equivalent in national currency) per item of luggage. 2. Does the declarant's current national existing legislation foresee that in the event of damage to a wheelchair, other mobility equipment or assistive devices the amount of compensation is equal to the cost of replacement or repair of the equipment lost or damaged? YES  NO  3. It is envisaged that the financial amounts stipulated in Article 7(2) of Regulation (EU) 181/2011 as well as the compensation in the event of damage to a wheelchair, other mobility equipment or assistive devices will be adapted by the declarant to the requirements of the Regulation by ¦ (date, no later than three years from the entry into force of Decision No x/xxxx of the Joint Committee under the Interbus Agreement or, as the case may be, not later than three years from the date of ratification of the Interbus Agreement by a new Contracting Party). . Article 3 Recommendation No 1/2011 of the Joint Committee is repealed. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, [ADD DATE]. For the Joint Committee The Chairman The Secretary (1) The number and year of the forthcoming Joint Committee Decision is presented as x/xxxx. The earlier nomination was 1/2016. (2) OJ L 321, 26.11.2002, p. 13. (3) Decision No 1/2011 of the Joint Committee established under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of 11 November 2011 adopting its rules of procedure and adapting Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators, Annex 2 to the Agreement concerning the technical standards applying to buses and coaches and the requirements concerning the social provisions referred to in Article 8 of the Agreement (2012/25/EU) (OJ L 8, 12.1.2012, p. 38). (4) Recommendation No 1/2011 of the Joint Committee set up under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of 11 November 2011 concerning the use of a technical report for coaches and buses with a view to facilitating the monitoring of the provisions of Articles 1 and 2 of Annex 2 to the Agreement (OJ L 8, 12.1.2012, p. 46). ANNEX Adaptation of Article 8 regarding social provisions, Annex 1 regarding the conditions applying to road passenger transport operators, Annex 2 regarding the technical standards applying to buses and coaches, Annex 3 regarding the Model of control document for occasional services exempted from authorisation and Annex 5 regarding the Model of authorisation for non-liberalised occasional services, adaptation of the Model of Declaration to be made by Interbus Contracting Parties concerning Article 4 and Annex 1 as well as the introduction of a Model of Declaration by Interbus Contracting Parties concerning Article 7 of Regulation (EU) No 181/2011 (1) (1) In Article 8 of the Agreement, the list of Union acts is amended as follows: (a) the reference to Council Regulation (EEC) No 3821/85 is replaced by the following:  Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (OJ L 370, 31.12.1985, p. 8), as last amended by Commission Regulation (EU) No 1161/2014 of 30 October 2014 (OJ L 311, 31.10.2014, p. 19), which shall apply until Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 (OJ L 60, 28.2.2014, p. 1) becomes applicable. Instead of Regulation (EEC) No 3821/85, equivalent rules of the AETR Agreement including its Protocols may be applied,; (b) the following Union act is added:  Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (OJ L 60, 28.2.2014, p. 1), which shall apply from the date the implementing acts referred to in Article 46 thereof become applicable. Instead of Regulation (EU) No 165/2014, the applicable rules of the AETR Agreement including its Protocols may be applied, without prejudice to Article 13 of the AETR Agreement.. (2) In Annex 1 to the Agreement, the list of Union acts is replaced by the following: Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (OJ L 102, 11.4.2006, p. 1), as last amended by Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 (OJ L 60, 28.2.2014, p. 1); Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51), as last amended by Council Regulation (EU) No 517/2013 of 13 May 2013 (OJ L 158, 10.6.2013, p. 1); Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules of access to the international market for coach and bus services, and amending Regulation (EC) No 561/2006 (OJ L 300, 14.11.2009, p. 88), as last amended by Council Regulation (EU) No 517/2013 of 13 May 2013 (OJ L 158, 10.6.2013, p. 1); Regulation (EU) No 181/2011 of the European Parliament and of the Council of 16 February 2011 concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 (OJ L 55, 28.2.2011, p. 1). During a transitional period of up to three years from the date of adoption of Joint Committee Decision No x/xxxx, any Contracting Party other than the European Union may choose to apply, instead of Article 7 of Regulation (EU) No 181/2011, their national provisions to the matters covered by that Article. In order for a Contracting Party to benefit from this transitional period, it shall notify the Joint Committee Secretariat by way of the Model of Declaration by Interbus Contracting Parties concerning Article 7 of Regulation (EU) No 181/2011 set out in Annex 6, duly completed and signed, within two months of the adoption of Joint Committee Decision No x/xxxx.. (3) Annex 2 to the Agreement is amended as follows: (a) Article 1 is amended as follows: (i) point (a) is replaced by the following: (a) roadworthiness tests for motor vehicles and their trailers:  Directive 2014/45/EU of the European Parliament and of the Council of 3 April 2014 on periodic roadworthiness tests for motor vehicles and their trailers and repealing Directive 2009/40/EC (OJ L 127, 29.4.2014, p. 51), which shall apply from 20 May 2018;  Directive 2014/47/EU of the European Parliament and of the Council of 3 April 2014 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Union and repealing Directive 2000/30/EC (OJ L 127, 29.4.2014, p. 134), which shall apply from 20 May 2018;; (ii) point (c) is replaced by the following: (c) maximum dimensions and maximum weights:  Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (OJ L 235, 17.9.1996, p. 59), as last amended by Directive (EU) 2015/719 of the European Parliament and of the Council of 29 April 2015 (OJ L 115, 6.5.2015, p. 1);  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3);  Commission Regulation (EU) No 1230/2012 of 12 December 2012 implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council with regard to type-approval requirements for masses and dimensions of motor vehicles and their trailers and amending Directive 2007/46/EC of the European Parliament and of the Council (OJ L 353, 21.12.2012, p. 31);; (iii) point (d) is replaced by the following: (d) recording equipment in road transport:  Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (OJ L 370, 31.12.1985, p. 8), as last amended by Commission Regulation (EU) No 1161/2014 of 30 October 2014 (OJ L 311, 31.10.2014, p. 19) or equivalent rules established by the AETR Agreement including its Protocols, which shall apply until Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 (OJ L 60, 28.2.2014, p. 1) becomes applicable. Instead of Regulation (EEC) No 3821/85, equivalent rules of the AETR Agreement including its Protocols may be applied;  Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (OJ L 60, 28.2.2014, p. 1), which shall apply from the date the implementing acts referred to in Article 46 thereof become applicable. Instead of Regulation (EU) No 165/2014, the applicable rules of the AETR Agreement including its Protocols may be applied, without prejudice to Article 13 of the AETR Agreement.. (b) Article 2 is amended as follows: (i) the headings and references between the first paragraph and the table are replaced by the following: Exhaust emissions:  Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 171, 29.6.2007, p. 1), as last amended by Commission Regulation (EU) No 459/2012 of 29 May 2012 (OJ L 142, 1.6.2012, p. 16);  Regulation (EC) No 595/2009 of the European Parliament and of the Council of 18 June 2009 on type-approval of motor vehicles and engines with respect to emissions from heavy duty vehicles (Euro VI) and on access to vehicle repair and maintenance information and amending Regulation (EC) No 715/2007 and Directive 2007/46/EC and repealing Directives 80/1269/EEC, 2005/55/EC and 2005/78/EC (OJ L 188, 18.7.2009, p. 1), as last amended by Commission Regulation (EU) No 133/2014 of 31 January 2014 (OJ L 47, 18.2.2014, p. 1); Noise emissions:  Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (OJ L 42, 23.2.1970, p. 16), as last amended by Council Directive 2013/15/EU of 13 May 2013 (OJ L 158, 10.6.2013, p. 172), which shall apply until 30 June 2027 subject to Article 14 of Regulation (EU) No 540/2014 of the European Parliament and of the Council of 16 April 2014;  Regulation (EU) No 540/2014 of the European Parliament and of the Council of 16 April 2014 on the sound level of motor vehicles and of replacement silencing systems, and amending Directive 2007/46/EC and repealing Directive 70/157/EEC (OJ L 158, 27.5.2014, p. 131), which shall apply, in accordance with Article 15 thereof, from 1 July 2016, 1 July 2019 and 1 July 2027; Braking devices:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Tyres:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Lighting and light-signalling devices:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Fuel tanks:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Rear-view mirrors:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Safety belts  Installation:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Safety belts  Anchorages for safety belts:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Seats:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Interior construction (prevention of the risk of fire spreading):  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Interior arrangement (Emergency exits, accessibility, seating dimension, superstructure resistance, etc.):  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3); Advanced emergency braking systems:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3);  Commission Regulation (EU) No 347/2012 of 16 April 2012 implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council with respect to type-approval requirements for certain categories of motor vehicles with regard to advanced emergency braking systems (OJ L 109, 21.4.2012, p. 1), as last amended by Commission Regulation (EU) 2015/562 of 8 April 2015 (OJ L 93, 9.4.2015, p. 35); Lane departure warning system:  Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1), as last amended by Commission Regulation (EU) 2015/166 of 3 February 2015 (OJ L 28, 4.2.2015, p. 3);  Commission Regulation (EU) No 351/2012 of 23 April 2012 implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council as regards type-approval requirements for the installation of lane departure warning systems in motor vehicles (OJ L 110, 24.4.2012, p. 18).; (ii) the table is replaced by the following table: Heading UN-ECE Regulation (in its latest applicable version) Union act Exhaust emissions 49 Regulation (EC) No 715/2007, as last amended by Regulation (EU) No 459/2012. Regulation (EC) No 595/2009, as last amended by Regulation (EU) No 133/2014. Noise emissions 51 Directive 70/157/EEC, as last amended by Council Directive 2013/15/EU, which shall apply until 30 June 2027 subject to Article 14 of Regulation (EU) No 540/2014; Regulation (EU) No 540/2014, which shall apply in accordance with Article 15 thereof from 1 July 2016, 1 July 2019 and 1 July 2027. Braking devices 13 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Tyres 54 117 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Lighting and light- signalling devices 48 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Fuel tanks 34 58 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Rear-view mirrors 46 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Safety-belts  Installation 16 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Safety-belt  Anchorages 14 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Seats 17 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Interior construction (prevention of the risk of fire spreading) 118 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Interior arrangement (Emergency exits, accessibility, seating dimension, superstructure resistance, etc.) 66 107 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166. Advanced emergency braking systems 131 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166; Commission Regulation (EU) No 347/2012, as last amended by Commission Regulation (EU) 2015/562. Lane departure warning system 130 Regulation (EC) No 661/2009, as last amended by Regulation (EU) 2015/166; Commission Regulation (EU) No 351/2012.. (4) In Annex 3 to the Agreement, the text in the footnote is replaced by the following: Albania (AL), Austria (A), Belgium (B), Bosnia and Herzegovina (BIH), Bulgaria (BG), Cyprus (CY), Croatia (HR), Czech Republic (CZ), Denmark (DK), Estonia (EST), Finland (FIN), France (F), Germany (D), Greece (GR), Hungary (H), Ireland (IRL), Italy (I), Latvia (LV), Lithuania (LT), Luxembourg (L), the former Yugoslav Republic of Macedonia (MK), Malta (MT), Republic of Moldova (MD), Montenegro (ME), Netherlands (NL), Poland (PL), Portugal (P), Romania (RO), Slovak Republic (SK), Slovenia (SLO), Spain (E), Sweden (S), Turkey (TR), Ukraine (UA), United Kingdom (UK), to be completed.. (5) In Annex 5 to the Agreement, the text in the footnote is replaced by the following: Albania (AL), Austria (A), Belgium (B), Bosnia and Herzegovina (BIH), Bulgaria (BG), Cyprus (CY), Croatia (HR), Czech Republic (CZ), Denmark (DK), Estonia (EST), Finland (FIN), France (F), Germany (D), Greece (GR), Hungary (H), Ireland (IRL), Italy (I), Latvia (LV), Lithuania (LT), Luxembourg (L), the former Yugoslav Republic of Macedonia (MK), Malta (MT), Republic of Moldova (MD), Montenegro (ME), Netherlands (NL), Poland (PL), Portugal (P), Romania (RO), Slovak Republic (SK), Slovenia (SLO), Spain (E), Sweden (S), Turkey (TR), Ukraine (UA), United Kingdom (UK), to be completed.. (6) The Model of Declaration to be made by Interbus Parties concerning Article 4 and Annex 1 attached to the Agreement becomes part of new Annex 6 thereto, entitled Models of Declaration to be made by Interbus Contracting Parties. Its terms are amended as follows: (a) in paragraph 1, the paragraph number is deleted and the introductory phrase is replaced by the following: The four conditions established in Chapter I of Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51).. (b) paragraph 2 is deleted. (7) The following Model of Declaration is added to new Annex 6 to the Agreement: Model of Declaration by Interbus Contracting Parties concerning Article 7 of Regulation (EU) No 181/2011 of the European Parliament and of the Council of 16 February 2011 concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 (OJ L 55, 28.2.2011, p. 1). (to be made within two month after the adoption of Decision No x/xxxx of the Joint Committee established under the Interbus Agreement) DECLARATION BY ¦ (Name of the Contracting Party) 1. As far as Article 7 of Regulation (EU) No 181/2011 is concerned, the existing national legislation of the declarant establishes the following maximum limits for compensation for death, including reasonable funeral expenses, or personal injury as well as for loss of or damage to luggage due to accidents arising out of the use of the bus or coach, of no less than:  EUR ¦ (or equivalent in national currency) per passenger;  EUR ¦ (or equivalent in national currency) per item of luggage. 2. Does the declarant's current national existing legislation foresee that in the event of damage to a wheelchair, other mobility equipment or assistive devices the amount of compensation is equal to the cost of replacement or repair of the equipment lost or damaged? YES  NO  3. It is envisaged that the financial amounts stipulated in Article 7(2) of Regulation (EU) No 181/2011 as well as the compensation in the event of damage to a wheelchair, other mobility equipment or assistive devices will be adapted by the declarant to the requirements of the Regulation by ¦ (date, no later than three years from the entry into force of Decision No x/xxxx of the Joint Committee under the Interbus Agreement or, as the case may be, not later than three years from the date of ratification of the Interbus Agreement by a new Contracting Party).. (1) The adaptation of the acts takes account of the new measures adopted by the European Union up to 31 December 2015.